DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/4/2022 in response to Office Action 11/2/2021 have been fully considered:
All Objections have been overcome.

Claim 4 is canceled, and some of the content amended into claim 1.

Examiner notes that “apparatus” has been replaced with “collapsible containment berm”.

Regarding Priority, the Priority objection has been withdrawn because the Application Data Sheet and first Filing Receipt were found to be compliant under 37 CFR 1.78 (MPEP 211.02). 

Applicant argues that amended claim 1 clearly is not taught nor suggested by either cited prior art (page 10, para 2). In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., sleeve on the underside of the floor) are not recited in the previously rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Please see the detailed analysis in the rejection below, including a detailed discussion of the “iv. a sleeve on the underside of the floor”, etc. 
Additionally and in the alternative, if it is found that Ramp does not expressly teach “sleeve on the underside”, Examiner points out that secondary reference Van Romer has a sleeve directly connected to the underside surface of the floor (Van Romer; Figure 6, horizontal sleeve 62), and so too does listed 892 reference Beak et al. (US Pat 9586715; Figure 8, bottom pocket 68).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 7506777 issued to Ramp et al. (hereinafter “Ramp”).
Regarding claim 1, Ramp discloses a collapsible containment berm (closable containment berm, abstract; 310, Fig 13) for containing spilled material and that may be easily folded for transport comprising: 

 	 a. a floor (floor 22,26) and a sidewall connected to the floor around a periphery of the floor, the floor having an inside surface bounded by the sidewall (wall 24) that together define a containment zone (zone defined by four 24 walls), and an underside that rests upon the ground or a support surface upon which the containment berm is placed (examiner chooses “or ground”; Abstract, a wheeled vehicle is necessarily on the ground therefore so too is the floor, the underside of which rests upon said ground); 
 b. a plurality of brace assemblies (brace 70, Fig 5, all around in Fig 13) integrally carried on the sidewall and on an adjacent surface (adjacent surface of 22 or 26 to wall 24) of the underside surface of the floor (all elements are adjacent to one another), the plurality of brace assemblies being spaced around the sidewall wall to brace said sidewall in an upright orientation (upright deployment, Fig 13) when deployed, each brace assembly comprising: 
    
    i. a rigid sidewall support member (86, Fig 5) connected to the surface of the sidewall and oriented upright when deployed, 
    ii. a rigid buttress member (90) having a first end (end near Angle A) and an opposite second end (end within hinge 76), and hingedly connected at the first end to an upper end (upper end of 86) of the sidewall support member that allows the second end of the buttress member to arc toward (hinge allows for flex toward or away) or away from the sidewall support member; 
    iii. a rigid floor member (88) having a third end (end of 88 near 76) and an opposite fourth end (other end of 88 near berm wall), and hingedly connected at the third end to the second end of the buttress member; and 
     iv. a sleeve (sleeve 34, Fig 8) on the underside (Fig 8, sleeve 34 is stacked up on top of the underside of the floor) of the floor and adapted to receive the floor member (Fig 8); 

  c. wherein with the floor member fully received within the sleeve the buttress member is in parallel abutment (parallel abut, Fig 8) with the sidewall support member such that the brace assembly is in a stowed position (stowed, Fig 6) enabling an adjacent portion (portion of 24 laid inward, Fig 6) of the sidewall to be folded inward onto the inside surface of the floor or outward to be co-planar with the floor, and 
  with the floor member partially withdrawn from the sleeve the buttress member is inclined toward the upper end of the sidewall support member to support the sidewall support member and the adjacent portion of the sidewall upright such that the brace assembly is in a deployed position (deployed, Fig 8).

Regarding claim 2, Ramp further discloses a stop member (hinge formed by 94,98, Fig 5) (hinge formed by 94,98, Fig 5) cooperating with the floor member (88) to prevent complete withdrawal of the floor member from the sleeve (sleeve 34, Fig 8).

Regarding claim 3, Ramp further discloses the sidewall support member (86, Fig 5) is connected to an external surface (external surface of 24) of the sidewall (wall 24).

Regarding claim 5, Ramp further discloses the stop member (hinge formed by 94,98, Fig 5) comprises a flexible linkage (link of 94 to 98) connecting the floor member (88) to the sleeve (sleeve 34, Fig 8) or to the floor (floor 22,26).

Regarding claim 6, further discloses the stop member (hinge formed by 94,98, Fig 5) comprises a flexible linkage (link of 94 to 98) connecting the floor member (88) to the sleeve (sleeve 34, Fig 8) or to the floor (floor 22,26).

Regarding claim 7, Ramp further discloses the flexible linkage (link of 94 to 98) is of a length (length of link of 94 to 98) that allows a range of motion (range of motion between Fig 5 and Fig 6 of 70) of the floor member (88) to move between the deployed position (deployed, Fig 8) and the stowed position (stowed, Fig 6).

Regarding claim 8, Ramp further discloses the flexible linkage (link of 94 to 98) is of a length (length of link of 94 to 98) that allows a range of motion (range of motion between Fig 5 and Fig 6 of 70) of the floor member (88) to move between the deployed position (deployed, Fig 8) and the stowed position (stowed, Fig 6).

Regarding claim 9, Ramp further discloses the sidewall support member (86, Fig 5), the buttress member (90) and the floor member (88) are each elongate and planar, and each hinged connection between respective members defines an axis of rotation (Fig 5, axis of rotation through hinges) perpendicular to a longitudinal axis (Fig 6, longitudinal axis of all members shown in line) of the members.

Regarding claim 10, Ramp further discloses the sidewall support member (86, Fig 5), the buttress member (90) and the floor member (88) are each enveloped between two layers of flexible material (72,92, Fig 3) into discrete rigid sections (86,88,90), and the hinged connection between respective members comprises a strip of flexible material (fabric layers, abstract; Fig 3) between the rigid sections.

Regarding claim 11, Ramp further discloses the flexible linkage (link of 94 to 98) passes through the sleeve (sleeve 34, Fig 8) and connects the floor member (88) to the floor (floor 22,26).

Regarding claim 12, Ramp further discloses the flexible linkage (link of 94 to 98) is of a length (length of link of 94 to 98) that allows a range of motion (range of motion between Fig 5 and Fig 6 of 70) of the floor member (88) to move between the deployed position (deployed, Fig 8) and the stowed position (stowed, Fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramp in view of US Pat 5316175 issued to Van Romer et al. (hereinafter “Van Romer”).
Regarding claim 13, Ramp discloses the apparatus as claimed in claim 1 wherein the sidewall (wall 24) defines corners (corners of 24, Fig 13) 

but lacks an additional corner brace assembly at each corner, the corner brace assembly having an elongate rigid corner support member, and a second sleeve integrally connected to the sidewall and extending diagonally from a top of the corner toward the floor, the second sleeve being adapted to receive the corner support member for a close fit. 
Van Romer, however, teaches a corner brace assembly (58,69,64,68,66,62, Fig 6) at each corner, the corner brace assembly having an elongate rigid corner support member (stay 64,69), and a second sleeve (sleeve 58) integrally connected to the sidewall and extending diagonally from a top (top of 58) of the corner toward the floor, the second sleeve being adapted to receive the corner support member for a close fit (surface of 58 is close to 64). 

The purpose of a corner brace assembly is to assist the upright deployment of the walls (col 2, lines 33, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corners of Ramp with a corner assembly as taught by Van Romer in order to assist in upright wall deployment, stiffen the fabric in the corner, and help resist pressure of large spills.

Regarding claim 14, Ramp modified above further discloses the corner support member (stay 64,69) and the second sleeve (sleeve 58), 

but lacks a flexible connector to connect the corner support member to the second sleeve. 
Van Romer, however, teaches a flexible connector (68) to connect the corner support member to the second sleeve. 

The purpose of a flexible connector is for easy deployment to catch spills at any vehicle location (col 5, lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corner member of Ramp with a flexible connector as taught by Van Romer in order to be easily deployed at any vehicle location.

Regarding claim 15, Ramp modified above discloses the apparatus as claimed in claim 14 wherein the sidewall support member (Ramp, 86, Fig 5), the buttress member (90) and the floor member (88) are each enveloped between two layers of flexible material (72,92, Fig 3) into discrete rigid sections (86,88,90), and the hinged connection between respective members comprises a strip of flexible material (fabric layers, abstract; Fig 3) between the rigid sections.

Regarding claim 16, Ramp modified above further discloses the sidewall support member (Ramp, 86, Fig 5), the buttress member (90) and the floor member (88) are each elongate and planar, and each hinged connection between respective members defines an axis of rotation (Fig 5, axis of rotation through hinges) perpendicular to a longitudinal axis (Fig 6, longitudinal axis of all members shown in line) of the members.

Regarding claim 17, Ramp modified above further discloses the sidewall support member (Ramp, 86, Fig 5), the buttress member (90) and the floor member (88) are each enveloped between two layers of flexible material (72,92, Fig 3) into discrete rigid sections (86,88,90), and the hinged connection between respective members comprises a strip of flexible material (fabric layers, abstract; Fig 3) between the rigid sections.

Regarding claim 18, Ramp modified above further discloses the flexible linkage (link of 94 to 98) passes through the sleeve (sleeve 34, Fig 8) and connects the floor member (88) to the floor (floor 22,26).

Regarding claim 19, Ramp modified above further discloses the sidewall support member (Ramp, 86, Fig 5), the buttress member (90) and the floor member (88) are each elongate and planar, and each hinged connection between respective members defines an axis of rotation (Fig 5, axis of rotation through hinges) perpendicular to a longitudinal axis (Fig 6, longitudinal axis of all members shown in line) of the members.

Regarding claim 20, Ramp modified above further discloses the sidewall (wall 24) defines corners (corners of 24, Fig 13) 

but lacks an additional corner brace assembly at each corner, the corner brace assembly having an elongate rigid corner support member, and a second sleeve integrally connected to the sidewall and extending diagonally from a top of the corner toward the floor, the second sleeve being adapted to receive the corner support member for a close fit. 
Van Romer, however, teaches a corner brace assembly (58,69,64,68,66,62, Fig 6) at each corner, the corner brace assembly having an elongate rigid corner support member (stay 64,69), and a second sleeve (sleeve 58) integrally connected to the sidewall and extending diagonally from a top (top of 58) of the corner toward the floor, the second sleeve being adapted to receive the corner support member for a close fit (surface of 58 is close to 64). 

The purpose of a corner brace assembly is to assist the upright deployment of the walls (col 2, lines 33, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corners of Ramp with a corner assembly as taught by Van Romer in order to assist in upright wall deployment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733